                            Case 1:18-cv-00757-PLM-RSK ECF No. 35 filed 02/23/20 PageID.412 Page 1 of 19



                                                       UNITED STATES DISTRICT COURT
                                                   FOR THE WESTERN DISTRICT OF MICHIGAN

                            KOLU STEVENS;
                            PATRICK GREENHOE; and                                             Case No.: 18-cv-757
                            CLAUDETTE GREENHOE;                                             Honorable Paul L. Maloney
                                 Plaintiffs,
                                                                                                  OBJECTION
                                   v.

                            MILTON L. MACK, JR., in his official
                            capacity as the Administrator of the
                            Michigan State Court Administrative Office;
                            KIM B. MEAD, in his official capacity as Bay
                            County Probate Court Administrator;
                            WILLIAM M. HEFFERAN, in his official
                            capacity as Antrim County Circuit Court –
OUTSIDE LEGAL COUNSEL PLC




                            Family Division Administrator,
                                  Defendants
     www.olcplc.com




                                                                                  /

                            OUTSIDE LEGAL COUNSEL PLC                                 HEATHER S. MEINGAST (P55439)
                            PHILIP L. ELLISON (P74117)                                MI DEPT ATTORNEY GENERAL
                            Attorney for Plaintiffs                                   Attorney for Defendant Mack
                            PO Box 107                                                P.O. Box 30217
                            Hemlock, MI 48626                                         Lansing, MI 48909
                            (989) 642-0055                                            (517) 373-4875
                            pellison@olcplc.com                                       meingasth@michigan.gov

                            AMBER L. DAVIS-JOHNSON (P52811)                           GREGORY R. GRANT (P68808)
                            Attorney for Defendant Mead                               Cummings McClorey Davis & Acho
                            515 Center Ave., Ste. 402                                 Attorneys for Dfs Hefferan/Mead
                            Bay City, MI 48708                                        310 W Front Street, Suite 221
                            (989) 895-4131                                            Traverse City, MI 48681-2800
                            johnsona@baycounty.net                                    (231) 922-1888
                                                                                      ggrant@cmda-law.com


                                                     PLAINTIFFS’ CORRECTED1 OBJECTION
                                                    TO THE REPORT AND RECOMMENDATION




                                   1   This corrected filing is made due to a scrivener’s error as the proper copy did not generate
                            correctly into the final PDF document which was sought to be submitted to the Court.


                                                                              1
                            Case 1:18-cv-00757-PLM-RSK ECF No. 35 filed 02/23/20 PageID.413 Page 2 of 19



                                    NOW COMES Plaintiffs KOLU STEVENS, PATRICK GREENHOE, and

                            CLAUDETTE GREENHOE, by counsel, and objects to the Report and Recommendation

                            offered by Magistrate Kent on two primary grounds.2 The first is the misapplication of the

                            Rooker-Feldman doctrine. The second is the error in finding no plausible right(s) of

                            access to court records under the First Amendment contrary to, among others, Doe v.

                            Pub. Citizen, 749 F.3d 246 (4th Cir. 2014). For the reasons outlined herein, the Report

                            and Recommendation suggesting dismissal must be overruled and instead the motions

                            by Defendants be denied.

                                                                        BACKGROUND3
OUTSIDE LEGAL COUNSEL PLC




                                    Plaintiffs Kolu Stevens, Patrick Greenhoe, and Claudette Greenhoe (collectively
     www.olcplc.com




                            referred to as “Plaintiffs”) were parties in two unrelated and fully completed state court

                            proceedings. Am. Compl., ECF No. 2, ¶¶9, 30. Each sought to access, review, and make

                            copies of Audio Court Recordings [hereinafter “ACRs”] which consist of official digital

                            audio records of their state court proceedings made concurrent with proceedings before

                            the courts (instead of a court reporter). Id. at ¶¶22, 40. The reason, which is legally

                            irrelevant, was to check if the transcripts made from those recordings were accurately

                            done. Each suspected major errors—possibly intentionally so.

                                    Plaintiff Kolu Stevens made a formal demand “to inspect and reasonably make (or

                            obtain) crisp copies of the audio records of the proceedings of the case” from the Antrim

                            County Circuit Court administrator, William Hefferan. Stevens Demand, ECF No. 2-4,


                                    2 Defendants raised Rooker-Feldman, Younger abstention, Pullman abstention, qualified immunity,
                            superintending control under the Michigan Constitution, failure to state a claim, and exhaustion of state
                            remedies. The magistrate only addressed Rooker-Feldman and failure to state a claim. It also expressly
                            rejected any available qualified immunity to these Defendants. R&R, ECF No. 33, PageID.391, fn.6.
                                    3 At the pre-answer Rule 12(b)(6) stage, all the allegations in the Amended Complaint are deemed

                            true and viewed in the light most favorable to Plaintiffs. DirecTV, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir.
                            2007).


                                                                                  2
                            Case 1:18-cv-00757-PLM-RSK ECF No. 35 filed 02/23/20 PageID.414 Page 3 of 19



                            PageID.64-65. Administrator Hefferan denied access or copies based upon Antrim

                            County Circuit Court Administrative Order 2015-1. Hefferan Letter, ECF No. 2-5,

                            PageID.66. Plaintiff Patrick Greenhoe, and Claudette Greenhoe also made a demand “to

                            inspect and make or obtain crisp copies of the audio recordings of the proceedings” from

                            the Bay County Probate Court administrator, Kim Mead. Greenhoe Demand, ECF No.

                            2-1, PageID.55-56. Just like Hefferan, Administrator Mead denied access to the audio

                            records based upon the similarly worded Bay County Probate Court Administrative Order

                            2014-01J. Mead Letter, ECF No. 2-2, PageID.59.

                                    Both of these local administrative orders [hereinafter “LAOs”] were similarly
OUTSIDE LEGAL COUNSEL PLC




                            worded because they were issued at the request and direction of the Michigan Supreme
     www.olcplc.com




                            Court Administrator, who is also sued in his official capacity, for his requirement of the

                            model LAO known as Model LAO 8.4 Am. Compl., ECF No. 2, ¶60.

                                    The law is “well established” that there is a qualified right of public access to court

                            records via the First Amendment.5 Doe v. Pub. Citizen, 749 F.3d 246, 265 (4th Cir. 2014)

                            (“It is well settled that the public and press have a qualified right of access to judicial

                            documents and records…”); see also Tri-Cty. Wholesale Distribs., Inc. v. Wine Grp., Inc.,

                            565 Fed. Appx. 477, 490 (6th Cir. 2012) (GWIN, J., concurring) (“The First Amendment


                                    4 The Court dismissed the MSCAO pursuant to the parties’ stipulation due to its post-lawsuit

                            invocation of Eleventh Amendment sovereign immunity by MSCAO. See Order, ECF No. 11.
                                    5 See also Hartford Courant Co. v. Pellegrino, 371 F.3d 49, 57 (2nd Cir. 2004) (“[T]he media and

                            the public possess a qualified First Amendment right to inspect docket sheets, which provide an index to
                            the records of judicial proceedings.”); United States v. McVeigh, 119 F.3d 806, 811 (10th Cir. 1997) (“A
                            number of circuits have concluded that the logic of [Press-Enterprise Co. v. Superior Court, 478 U.S. 1, 7-
                            9, (1986) (establishing a First Amendment right of access to preliminary hearings in state criminal cases)]
                            extends to at least some categories of court documents and records, such that the First Amendment
                            balancing test there articulated should be applied before such qualifying documents and records can be
                            sealed." (citations omitted)), cert. denied, 522 U.S. 1142 (1998); Republic of the Philippines v.
                            Westinghouse Elec. Corp., 949 F.2d 653, 659 (3rd Cir. 1991) (“the First Amendment, independent of the
                            common law, protects the public's right of access to the records of civil proceedings”); Brown & Williamson
                            Tobacco Corp. v. FTC, 710 F.2d 1165, 1177 (6th Cir. 1983) (implying a First Amendment right of access to
                            court documents), cert. denied, 465 U.S. 1100 (1984).


                                                                                3
                            Case 1:18-cv-00757-PLM-RSK ECF No. 35 filed 02/23/20 PageID.415 Page 4 of 19



                            access right extends to court dockets, records, pleadings, and exhibits, and establishes

                            a presumption of public access that can only be overcome by specific, on-the-record

                            findings that the public’s interest in access to information is overcome by specific and

                            compelling showings of harm.”). “The right of public access springs from the First

                            Amendment and the common-law tradition that court proceedings are presumptively open

                            to public scrutiny.” Doe, 749 F.3d at 265. “Anyone who seeks and is denied access to

                            judicial records sustains an injury.” Id. at 263.

                                   The right of public access is “rooted in the public’s First Amendment right to know

                            about the administration of justice.” Video Software Dealers Ass’n v. Orion Pictures Corp.
OUTSIDE LEGAL COUNSEL PLC




                            (In re Orion Pictures Corp.), 21 F.3d 24, 26 (2nd Cir. 1994). “Any attempt to maintain
     www.olcplc.com




                            secrecy, as to the records of this court, would seem to be inconsistent with the common

                            understanding of what belongs to a public court of record, to which all persons have the

                            right of access.” In re Knoxville News-Sentinel Co., Inc., 723 F.2d 470, 474 (6th Cir. 1983)

                            (quoting Ex Parte Drawbraugh, 2 App.D.C. 404 (1894)). Plaintiffs allege (and Defendants

                            do not dispute) that the audio recordings of court proceedings made and kept by the state

                            courts are “court records.” Mich. Ct. R. 8.119(F).

                                   As alleged, Antrim County Circuit Court Administrative Order 2015-1, Bay County

                            Probate Court Administrative Order 2014-01J, and Model LAO 8 all failed to have any

                            specific on-the-record findings demonstrating that closure of public access to the ACRs

                            is essential to preserve higher values and is narrowly tailored to serve that interest under

                            the required “court access” test via Press-Enterprise Co. v. Superior Court of Cal.,

                            Riverside Cty., 464 U.S. 501, 510 (1984). Am. Compl., ECF No. 2, ¶64.




                                                                          4
                            Case 1:18-cv-00757-PLM-RSK ECF No. 35 filed 02/23/20 PageID.416 Page 5 of 19



                                    Plaintiffs sued premised entirely on the First Amendment. Am. Compl., ECF No.

                            2. The question is whether the First Amendment allows court administrators (i.e.

                            Defendants), in these circumstances, to totally bar public access to the ACRs without

                            specific, on-the-record findings that the public’s interest in access to these court records

                            is overcome by specific and compelling showings of harm?6

                                    Defendants each filed a pre-answer motion to dismiss (or a motion that was

                            mislabeled but construed by the magistrate as a motion to dismiss) asserting various

                            defenses and immunities. R&R, ECF No. 33, PageID.377. Following briefing, the motions

                            went unanswered for nearly 500 days. This Court referred the matter to the magistrate
OUTSIDE LEGAL COUNSEL PLC




                            judge. Text-Only Order, 08/29/2019. On February 21, 2020, the assigned magistrate
     www.olcplc.com




                            issued a Report and Recommendation. After recounting the factual background, the

                            magistrate correctly summarized (but oversimplified) that—

                                    The crux of plaintiffs’ claim is that if a local court (such as the Antrim County Circuit
                                    Court or the Bay County Probate Court) opts to not permit access to ACRs then “it
                                    is violating the First Amendment. Plaintiffs allege that the local courts’ decisions
                                    not to permit access to ACRs was a violation of their First Amendment rights or
                                    part of a “general conspiracy” to violate their First Amendment rights.

                            R&R, ECF No. 33, PageID.381. The magistrate went on to correctly explain that—

                                    plaintiffs ask for “an order enjoining Defendants from refusing the ability of Plaintiffs
                                    KOLU STEVENS, PATRICK GREENHOE and CLAUDETTE GREENHOE to
                                    inspect and reasonably make (or obtain) crisp copies of the audio recordings of
                                    the proceedings (i.e. the ACRs) held from the Kuflewski Case and the Stevens
                                    Case to the extent not prohibited pursuant to the Eleventh Amendment to the
                                    United States Constitution[.]” In addition, plaintiffs ask that “[t]o the extent Antrim
                                    County Circuit Court Administrative Order 2015-1, Bay County Probate Court
                                    Administrative Order 2014-01J, and/or Model LAO 8 precludes access or to
                                    reasonably make copies of ACRs held from the Kuflewski Case and the Stevens
                                    Case, enter a declaratory judgment finding Antrim County Circuit Court


                                    6None of the relevant proceedings of the state courts, when audio recorded to make the ACRs,
                            were closed to the public, held in chambers, or placed under seal or under a case-specific protective order.
                            Am. Compl., ECF No. 2, ¶¶17-19, 36-38.


                                                                                 5
                            Case 1:18-cv-00757-PLM-RSK ECF No. 35 filed 02/23/20 PageID.417 Page 6 of 19



                                   Administrative Order 2015-1, Bay County Probate Court Administrative Order
                                   2014-01J, and/or Model LAO 8 violates the First Amendment[.]”

                            R&R, ECF No. 33, PageID.381. Not stated (but correctly implied), the federal lawsuit

                            does not ask this Court, in any way, to set aside or alter the state court judgments

                            previously issued against Plaintiffs Stevens or the Greenhoes.

                                   Taking up first the issue of what exhibits and affidavits could be considered in a

                            motion to dismiss, Plaintiffs have no objection to the magistrate’s legal conclusions even

                            though less than idyllic.7 It correctly excluded from consideration the affidavits which

                            cannot be considered in a Rule 12(b)(6) motion.
OUTSIDE LEGAL COUNSEL PLC




                                   However, the magistrate recommended dismissing this case on Rooker-Feldman
     www.olcplc.com




                            grounds and for the lack of a First Amendment right. As argued below, this was in error.

                            However, as a preliminary matter, the magistrate correctly recounted that 42 U.S.C. §

                            1983 “provides a civil cause of action for individuals who are deprived of any rights,

                            privileges, or immunities secured by the Constitution or federal laws by those acting under

                            color of state law” citing Smith v. City of Salem, Ohio, 378 F.3d 566, 576 (6th Cir. 2004).

                            R&R, ECF No. 33, PageID.387. There is no dispute that Plaintiffs are doing just that as

                            ones “who seek[] and [was] denied access to judicial records”—via the First Amendment.

                            Doe, 749 F.3d at 263; Am. Compl., ECF No. 2.

                                   However, the magistrate then mis-framed the issue when it concluded “the issue

                            before the Court is whether plaintiffs have a First Amendment right to inspect and make

                            ‘crisp copies of the audio recordings’ of their court proceedings in addition to receiving

                            the transcripts provided by the court reporters.” R&R, ECF No. 33, PageID.387-388. It


                                   7 The magistrate placed the burden on Plaintiffs to show why Defendants attaching exhibits not
                            included with the complaint was improper. R&R, ECF No. 33, PageID.383-387. In actuality, the burden is
                            on the Defendants.


                                                                              6
                            Case 1:18-cv-00757-PLM-RSK ECF No. 35 filed 02/23/20 PageID.418 Page 7 of 19



                            then concludes that “defendants’ refusal to provide copies of the real-time audio recording

                            of proceedings [ACRs]” does not violate the First Amendment right recognized in Press

                            Enterprise. Id. at PageID.389. It further frames the issue as being that “plaintiffs have no

                            First Amendment right to receive a perfect transcript of their court proceedings”—a

                            position Plaintiffs never took. Id. at PageID.390.

                                   Moreover, the magistrate concludes that “plaintiffs are attempting to collaterally

                            attack their adverse rulings from the state courts by claiming that the transcripts upon

                            which the state courts relied upon were inaccurate.” Id. at PageID.391. But again, this is

                            not true, not the claim, and never a position the Plaintiffs took in this litigation. The
OUTSIDE LEGAL COUNSEL PLC




                            magistrate, looking to the unpublished case Abercrombie, hinted to the Rooker-Feldman
     www.olcplc.com




                            doctrine to support a recommended dismissal on the pleadings. Id. at PageID.390-391.

                            As argued below, Rooker-Feldman absolutely does not apply.

                                   In short, the analysis undertaken and recommended by the magistrate was

                            contrary to law and contrary to Plaintiffs’ well-pled allegations. This objection now follows.

                                                               LEGAL STANDARD

                                   This Court’s review is de novo. See 28 U.S.C. § 636(b)(1) (“A judge of the court

                            shall make a de novo determination of those portions of the report or specified proposed

                            findings or recommendations to which objection is made.”); see also W.D. Mich. LR

                            72.3(b). The district judge may accept, reject, or modify, in whole or in part, the findings

                            or recommendations of the magistrate. W.D. Mich. LR 72.3(b). It may recommit the matter

                            to the magistrate with instructions. Id.




                                                                          7
                            Case 1:18-cv-00757-PLM-RSK ECF No. 35 filed 02/23/20 PageID.419 Page 8 of 19



                                                                   ARGUMENT

                                   Plaintiffs object to the errors by the magistrate when recommending dismissal: it

                            misused the Rooker-Feldman doctrine and erred in finding no plausible Section 1983

                            claim for right of access to court records under the First Amendment.

                            I.     Rooker-Feldman does not apply.

                                   A.     The Rooker-Feldman doctrine only applies if a federal court is asked
                                          to reverse or modify a contested state court final judgment.

                                   The Report and Recommendation confuses the role of Rooker-Feldman to the

                            circumstances of this case. As Judge Jeffrey Sutton on the Sixth Circuit Court of Appeals
OUTSIDE LEGAL COUNSEL PLC




                            recently commented in oral argument on an appeal from another case from this Court: “I
     www.olcplc.com




                            think Rooker-Feldman has no value unless your name is Rooker or Feldman.” Oral Arg.,

                            VanderKodde v. Mary Jane M. Elliott, P.C., CA6 Case No. 19-1091, available at

                            https://bit.ly/2P3nsN9 at 05:54. He is right. Those who invoke it “hang their hat on a dying

                            doctrine.” Pyankovska v. Abid, 2020 U.S. Dist. LEXIS 18544, at *4 (D. Nev., Feb. 5, 2020).

                                   The Supreme Court has explained the Rooker-Feldman doctrine is “narrow” and

                            solely confined to federal cases “brought by [1.] state-court losers complaining of injuries

                            [2.] caused by state-court judgments [3.] rendered before the district court proceedings

                            commenced and [4.] inviting district court review and rejection of those judgments.” Exxon

                            Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). Where the Report and

                            Recommendation gets confused is that the federal case must explicitly be seeking to

                            vacate a state court judgment as part of its prayer for relief. Van Hoven v. Buckles &

                            Buckles, PLC, 947 F.3d 889 (6th Cir. 2020) (pagination not yet set). It goes “no further.”

                            Thana v. Bd. of License Comm’ners, 827 F.3d 314, 319 (4th Cir. 2016). Rooker-Feldman

                            “does not bar suits that challenge actions or injuries underlying state court decisions…



                                                                         8
                            Case 1:18-cv-00757-PLM-RSK ECF No. 35 filed 02/23/20 PageID.420 Page 9 of 19



                            rather than the decisions themselves.” Allen v. DeBello, 861 F.3d 433, 438 (3rd Cir. 2017).

                            Instead, the doctrine only applies when the party seeking relief in federal court is

                            expressly asking the federal court to “reverse or modify” an actual contested state court

                            final judgment. Adkins v. Rumsfeld, 464 F.3d 456, 464 (4th Cir. 2006). The Sixth Circuit

                            explains the technical difference—

                                   Appellate review — the type of judicial action barred by Rooker-Feldman —
                                   consists of a review of the proceedings already conducted by the lower tribunal to
                                   determine whether it reached its result in accordance with law. When, in contrast,
                                   the second court tries a matter anew and reaches a conclusion contrary to a
                                   judgment by the first court, without concerning itself with the bona fides of the prior
                                   judgment (which may or may not have been a lawful judgment under the evidence
                                   and argument presented to the first court), it is not conducting appellate review,
OUTSIDE LEGAL COUNSEL PLC




                                   regardless of whether compliance with the second judgment would make it
                                   impossible to comply with the first judgment.
     www.olcplc.com




                            Coles v. Granville, 448 F.3d 853, 858-859 (6th Cir. 2006) (quoting Bolden v. City of

                            Topeka, 441 F.3d 1129, 1143 (10th Cir. 2006)) (emphasis added)

                                   Take, for example, Skinner. Skinner, a convicted murderer, twice brought actions

                            in Texas state court for DNA testing of untested biological evidence. The Texas courts

                            ruled against him. He then sued in federal court alleged that Texas, via the same

                            prosecutor, violated his Fourteenth Amendment right to due process by refusing to

                            provide for the DNA testing he requested. The prosecutor invoked Rooker-Feldman. The

                            Supreme Court rejected the doctrine’s applicability. According to the Supreme Court,

                            because Skinner’s federal case does not explicitly challenge the adverse state-court

                            judgment but rather challenges the Texas statute as authoritatively construed by the

                            same court underlying the decision, federal courts are not jurisdictionally barred.

                            Federally challenging a statute, rule, or practice governing the state court’s prior decision

                            is not barred by Rooker-Feldman and a federal court has jurisdiction to entertain the suit.




                                                                          9
                            Case 1:18-cv-00757-PLM-RSK ECF No. 35 filed 02/23/20 PageID.421 Page 10 of 19



                            Skinner v. Switzer, 131 S. Ct. 1289, 1297-1298 (2011) (citing Exxon, 544 U.S. at 292-

                            293). This true even if “the same or a related question was earlier aired between the

                            parties in state court.” Id.

                                   Plaintiffs are in the same vein as Skinner. Their prayer for relief is not seeking to

                            “reverse or modify” any state court final judgments (if there even is one, see infra) but

                            rather the practice (or judicial legislation) of refusing access to public court records. The

                            Court can render a judgment on the First Amendment violation without concerning itself

                            with the bona fides of any prior judgment. Coles, 448 F.3d at 858-859. The source of

                            Plaintiffs’ harm is not a final adjudicated judgment from the state court cases but rather
OUTSIDE LEGAL COUNSEL PLC




                            by the actions of refusing access to the ACRs or by local administrators following
     www.olcplc.com




                            unconstitutional local administrative orders (i.e. judicial legislation).

                                   B.      The source of the injury are local administrative orders which is not
                                           a final judgment under Rooker-Feldman.

                                   Rooker-Feldman’s bar only applies upon the issuance of “final state court

                            judgments” or interlocutory orders that “are effectively final” that can be appealed to the

                            US Supreme Court. Malhan v. Sec’y, U.S. Dep’t of State, 938 F.3d 453, 460 (3rd Cir.

                            2019). The local administrative orders being challenged in this case are not such

                            judgments but judicial legislation. See Hoover v. Wagner, 47 F.3d 845, 849 (7th Cir.

                            1995). A court promulgating a rule or issuing an administrative order, outside of a

                            contested case, is undertaking legislative activity. Alia v. Michigan Supreme Court, 906

                            F.2d 1100, 1102 (6th Cir. 1990) (collecting cases). Because Antrim County Circuit Court

                            Administrative Order 2015-1, Bay County Probate Court Administrative Order 2014-01J,

                            and/or Model LAO 8 are enacted “judicial legislation” and are not judgments—a required

                            element under Exxon—the Rooker-Feldman doctrine does not apply.



                                                                          10
                            Case 1:18-cv-00757-PLM-RSK ECF No. 35 filed 02/23/20 PageID.422 Page 11 of 19



                                   C.     The recommendation vis-à-vis Rooker-Feldman must be overruled.

                                   The magistrate committed error in attempting to use Rooker-Feldman as a basis

                            to support a dismissal recommendation. Such must be overruled.

                            II.    Plaintiffs have pled viable First Amendment claims.

                                   The Report and Recommendation also errors in not addressing the correct

                            constitutional issue raised by Plaintiffs and not viewing the allegations in the light most

                            favorable to Plaintiffs. DirecTV, 487 F.3d at 476. The First Amendment claim is not about

                            a perfect transcript; it is about denial of access to review and/or copy public court records,

                            the ACRs.
OUTSIDE LEGAL COUNSEL PLC




                                   A.     This is a First Amendment right-of-access to court records case.
     www.olcplc.com




                                   The First Amendment bars the government from banning access to the courts as

                            well as the court’s records in the absence of specific, on-the-record findings that the

                            public’s interest in access to information is outweighed by a compelling articulable

                            showing of specific articulable harm. Here, the audio recordings of judicial proceedings

                            are court records and, in the absence of a narrowly tailored interest that is essential to

                            preserve some sort of higher values, totally barring access to the court records violates

                            the First Amendment.

                                   Here, Plaintiffs sought public access to inspect and copy particular “court records,”

                            i.e. the ACRs. Stevens Demand, ECF No. 2-4, PageID.64-65; Greenhoe Demand, ECF

                            No. 2-1, PageID.55-56. The various state court administrators (sued in their official

                            capacities) denied Plaintiffs any access citing the existence of LAOs legislated by their

                            respective political entities. Hefferan Letter, ECF No. 2-5, PageID.66; Mead Letter, ECF

                            No. 2-2, PageID.59. The local administrative orders lack specific, on-the-record findings

                            that the public’s interest in access to information by a compelling showing of specific


                                                                         11
                            Case 1:18-cv-00757-PLM-RSK ECF No. 35 filed 02/23/20 PageID.423 Page 12 of 19



                            articulable harm as required by Press-Enterprise. Bay County Probate Court

                            Administrative Order 2014-01J, ECF No. 2-3, PageID.60-63 (lacking any required

                            findings); Antrim County Circuit Court Administrative Order 2015-1, ECF No. 2-6,

                            PageID.67-70 (lacking any required findings). As such, Plaintiffs have pled the recording

                            sought to be inspected and copied (i.e. the ACRs) are court records and Defendant’s

                            action of banning access to them fails to adhere the constitutional protections imposed

                            by the First Amendment against court record denial-of-access. Am. Compl., ECF No. 2,

                            ¶¶54, 64. The question becomes whether Plaintiffs have plausibly pled a violation of the

                            First Amendment when court administrators refuse to provide access to court records
OUTSIDE LEGAL COUNSEL PLC




                            when improperly deferring to illegal LAOs which totally and completely ban the public’s
     www.olcplc.com




                            access to court records for inspection and copying. The answer is yes.

                                   The key decision Supreme Court decision is Press-Enter. Co. v. Superior Court,

                            464 U.S. 501 (1984), which held for the existence of a First Amendment right of access

                            to court records (in that case being the voir dire transcript). The Supreme Court set the

                            relevant test in Press-Enterprise—

                                   The presumption of openness [to access to court records] may be overcome only
                                   by an overriding interest based on findings that closure is essential to preserve
                                   higher values and is narrowly tailored to serve that interest. The interest is to be
                                   articulated along with findings specific enough that a reviewing court can determine
                                   whether the closure order was properly entered.

                            Id. at 510; see also Rushford v. New Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir.

                            1988) (applying Press-Enterprise to public judicial records). If there is a lack of articulated

                            interests and specific findings made, denying access is a per se violation of the First

                            Amendment. U.S. v. Ochoa-Vasquez, 428 F.3d 1015, 1030 (11th Cir. 2005) (when

                            denials of access to court records fail to articulate the reason for the closure or the




                                                                         12
                            Case 1:18-cv-00757-PLM-RSK ECF No. 35 filed 02/23/20 PageID.424 Page 13 of 19



                            evidence that supported the need for closure, it “do[es] not comply with our First

                            Amendment jurisprudence” under Press-Enterprise and invalidation of the same is

                            immediately required). Plaintiffs have expressly pled that there were no findings made ub

                            the LAOs that closure of access to the ACRs is essential to preserve some sort of higher

                            values and the closure methodology selected—a complete ban—is not narrowly tailored

                            to serve that non-articulated interest. Am. Compl., ECF No. 2, ¶64. However, this Court

                            can see that for itself. Bay County Probate Court Administrative Order 2014-01J, ECF

                            No. 2-3, PageID.60-63 (lacking any required findings); Antrim County Circuit Court

                            Administrative Order 2015-1, ECF No. 2-6, PageID.67-70 (lacking any required
OUTSIDE LEGAL COUNSEL PLC




                            findings). Plaintiffs have also pled that “[b]y denying access and denying access or copies
     www.olcplc.com




                            of the ACRs…, Defendants individually and/or in conspiratorial agreement violated the

                            First Amendment rights of Plaintiffs.” Am. Compl., ECF No. 2, ¶66. Thusly, the actions

                            of the court administrators (even if deferring to LAOs) have been pled to not be adhering

                            the Press-Enterprise test when terminating public access to court records and, by

                            extension, violate the First Amendment.

                                   Our own circuit has spoken clearly on the issue regarding required public

                            accessibility of court records. The flagship case is Brown & Williamson Tobacco Corp v.

                            FTC, 710 F.2d 1165 (6th Cir. 1983). In Brown & Williamson, the district court closed all

                            public access to certain court records without explanation (like done in this case with the

                            ACRs). While the Sixth Circuit recognized that Nixon v. Warner Communications, Inc.,

                            435 U.S. 589 (1978) held “every court has supervisory power over its own records and

                            files,” that “supervisory power” or “discretion” to deny access to documents does not,

                            however, imply that courts can “operate without standards.” Brown, 710 F.2d at 1177.




                                                                        13
                            Case 1:18-cv-00757-PLM-RSK ECF No. 35 filed 02/23/20 PageID.425 Page 14 of 19



                            “Basic principles have emerged to guide judicial discretion respecting public access to

                            judicial proceedings [and t]hese principles apply as well to the determination of whether

                            to permit access to information contained in court documents….” Id. (emphasis added).

                            After further holding that “[t]he public has a strong interest in obtaining the information

                            contained in the court record,” the Sixth Circuit vacated the orders of the lower sealing

                            documents from public access. Id., at 1181. After all, “[o]nly the most compelling reasons

                            can justify non-disclosure of judicial records.” Knoxville, 723 F.2d at 476. The proponent

                            of sealing records from the public must “analyze in detail, document by document, the

                            propriety of secrecy, providing reasons and legal citations.” Baxter Int’l, Inc. v. Abbott
OUTSIDE LEGAL COUNSEL PLC




                            Labs., 297 F.3d 544, 548 (7th Cir. 2002).
     www.olcplc.com




                                   Courts have clearly opined, contrary to the magistrate’s conclusion, that the public

                            has a First Amendment right-of-access to judicial records of civil proceedings. Doe v. Pub.

                            Citizen, 749 F.3d 246, 261, 268 (4th Cir. 2014) (“It is well settled that the public and press

                            have a qualified right of access to judicial documents and records…”); In re Southeastern

                            Milk Antitrust Litigation, 666 F. Supp. 2d 908, 915 (E.D. Tenn. 2009) (“There can be no

                            doubt that the public has both a constitutional and a common law presumptive right of

                            access to civil proceedings and judicial records” citing Brown & Williamson); N.Y. Civil

                            Liberties Union v. N.Y. City Transit Auth’y, 684 F.3d 286, 298 (2nd Cir. 2011) (“the First

                            Amendment guarantees a qualified right of access not only to criminal but also civil trials

                            and to their related proceedings and records”); Publicker Indus., Inc. v. Cohen, 733 F.2d

                            1059, 1067-70 (3rd Cir. 1984) (“the public and press possess a First Amendment ... right

                            of access to civil proceedings”); Rushford, 846 F.2d at 253 (“We believe that the more

                            rigorous First Amendment standard should also apply to documents filed in connection




                                                                         14
                            Case 1:18-cv-00757-PLM-RSK ECF No. 35 filed 02/23/20 PageID.426 Page 15 of 19



                            with a summary judgment motion in a civil case.”); In re Cont'l Ill. Sec. Litig., 732 F.2d

                            1302, 1308 (7th Cir. 1984) (“the policy reasons for granting public access to criminal

                            proceedings apply to civil cases as well”). In other words, “the public’s right of access to

                            civil trials and records is as well established as that of criminal proceedings and records.”

                            Publicker, 733 F.2d at 1066 (emphasis added). The reason for this rule is to protect the

                            public “against the government’s arbitrary interference with access to important

                            information.” N.Y. Civil Liberties, 684 F.3d at 298.

                                    Another case which supports the plausibility8 of this First Amendment claim is In

                            re Guantanamo Bay Detainee Litigation, 630 F. Supp. 2d 1 (D.D.C. 2009) wherein a First
OUTSIDE LEGAL COUNSEL PLC




                            Amendment challenge to the denial of access to court records (i.e. the unclassified factual
     www.olcplc.com




                            returns filed in support of habeas proceedings) was made. In Guantanamo Bay, the

                            government sought to bar public access to court documents described as “unclassified

                            factual returns.” Certain media outlets intervened claiming the First Amendment “afford[s]

                            the public a qualified right of access to the unclassified factual return.” The federal court

                            applied the very same law advocated by Plaintiffs in this case as to the court records: the

                            Press-Enterprise test. Id. at 9. After applying said test and declaring the government’s

                            failure to meet it, the Guantanamo Bay Court concluded “that under the First Amendment

                            the public has a limited right to access the unclassified factual returns [i.e. court records]

                            in these habeas proceedings.” Id. at 12 (emphasis added). Others courts have easily

                            followed this logic for court records. See Footnote 5, supra; see also Ochoa-Vasquez,

                            428 F.3d at 1030-1031; Bond v. Utreras, 585 F.3d 1061, 1073 (7th Cir. 2009); United


                                    8 The Court is reminded that this case is at the pleading stage—all that needs to be shown is that

                            a claim is plausible on the pleadings. Doe v. Baum, 903 F. 3d 575, 580 (6th Cir. 2018) (“a plaintiff's
                            suggestion is plausible when it contains enough factual content that the court can reasonably infer that the
                            defendant is liable”).


                                                                                15
                            Case 1:18-cv-00757-PLM-RSK ECF No. 35 filed 02/23/20 PageID.427 Page 16 of 19



                            States v. Lanier, 2019 U.S. Dist. LEXIS 157797, at *3 (S.D. Ill., Sep. 16, 2019) (“there is

                            a constitutional right of access to court records”); Nixon v. Warner Communications, Inc.,

                            435 U.S. 589, 597 & fn.8 (1978) (acknowledging “the existence of a common-law right of

                            access to judicial records” and “[t]his common-law right has been recognized in the courts

                            of the District of Columbia since at least 1894.”).9 “The burden to overcome a First

                            Amendment right of access rests on the party seeking to restrict access, and that party

                            must present specific reasons in support of its position.” Va. Dep’t of State Police v. Wash.

                            Post, 386 F.3d 567, 575 (4th Cir. 2004) (citing Press-Enterprise, 478 U.S. at 15).

                            Defendants are such parties and have not provided the required specific reasons in
OUTSIDE LEGAL COUNSEL PLC




                            support of their position or have LAOs which effectuate the same.
     www.olcplc.com




                                    Therefore, the only relevant question that should have been before the magistrate

                            is whether Plaintiffs have pled a “plausible” First Amendment claim for denial-of-access

                            to undisputed judicial audio recordings (ACRs)—deemed to be “court records” under

                            Mich. Ct. R. 8.119(F)—when the LAOs clearly fail to meet the Press-Enterprise standard.

                            Based on the case law and Amended Complaint, the answer is clearly yes.10

                                    B.      The magistrate’s use of Abercrombie is in error.

                                    The magistrate also based his recommendation on Abercrombie v. Head, No.

                            2016-cv-02009, 2018 US Dist. LEXIS 148199 (S.D. Ala. 2016), an unpublished report

                            and recommendation by a federal magistrate from a pro se prisoner case from Alabama.

                            The decision is certainly not binding. It is also not a model of jurisprudential clarity. But


                                    9   The reason why a First Amendment right of access to records exist is clear. “Public trials play an
                            important role as outlets for ‘community concern, hostility, and emotions.’” Brown & Williamson, 710 F.2d
                            at 1178. “[P]ublic access provides a check on courts.” Id. “[O]pen trials promote ‘true and accurate fact
                            finding.’” Id.
                                      10 A motion to dismiss is not the time to pre-judge the final merits of a case as “a well-pleaded

                            complaint may proceed even if it strikes a savvy [magistrate]… that a recovery is very remote or unlikely.”
                            Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007).


                                                                                 16
                            Case 1:18-cv-00757-PLM-RSK ECF No. 35 filed 02/23/20 PageID.428 Page 17 of 19



                            more importantly, the claim brought and legal theory used there is completely different

                            than the one brought here.

                                      In Abercrombie, a pro se prisoner pled guilty to a state crime and was provided

                            various transcripts to challenge her sentence. She complained that the transcripts were

                            different and were not made in compliance with Alabama’s authentication, identification,

                            and certification rules. She sued the court reporter alleging that the courts (by the court

                            reporter) have refused to provide her with proper transcripts so that she can proceed to

                            make her challenges in state court. The prisoner premised her Section 1983 claim on the

                            idea that a lack of correct transcripts violated her First Amendment right to “petition the
OUTSIDE LEGAL COUNSEL PLC




                            government for redress of grievances” under the Petition Clause of the First
     www.olcplc.com




                            Amendment.11 She sought an order from the federal court directing the court reporter

                            defendant to produce the “real, original transcript” and “audio recording form which the

                            transcript was transcribed” because it was denying her ability pursue an appellate case

                            in state court.

                                      While interesting, Abercrombie is of no help in resolving the current case. Plaintiffs

                            Stevens and Greenhoes are not making a Petition Clause claim under the First

                            Amendment but an access to judicial records claim (i.e. Doe)—a different claim with a

                            different legal standard and different precedent.12 Moreover, the current Plaintiffs are not

                            asking this Court to direct any court reporter to draft, produce, or made a different

                            transcript or are seeking to pursue an appellate case in state court. Instead, Plaintiffs




                                      11   For a fuller discussion about the Petition Clause, see McDonald v. Smith, 472 U.S. 479, 482-485
                            (1985).
                                      12The First Amendment provides that “Congress shall make no law respecting an establishment of
                            religion, or prohibiting the free exercise thereof; or abridging the freedom of speech, or of the press; or the
                            right of the people peaceably to assemble, and to petition the Government for a redress of grievances.”


                                                                                   17
                            Case 1:18-cv-00757-PLM-RSK ECF No. 35 filed 02/23/20 PageID.429 Page 18 of 19



                            merely want to see review (and possible, copy) the ACR “court records” and are

                            challenging the denial of access to those court records held by the courts (and their

                            administrators) when prohibited access is not based on specific, on-the-record findings

                            that the public’s interest in access to information is outweighed by specific and compelling

                            showings of harm—the required First Amendment standard under Press-Enterprise. The

                            magistrate’s recommendation to resolve the case using the singular distant magistrate

                            decisional precedent when pitted against well analyzed published federal appellate

                            precedent, when making a different claim under a different clause of the First

                            Amendment, was in error. Plaintiffs object and the magistrate’s recommendation should
OUTSIDE LEGAL COUNSEL PLC




                            be overruled.
     www.olcplc.com




                                                              RELIEF REQUESTED

                                   WHEREFORE, the Court is requested to overrule the magistrate’s Report and

                            Recommendation and instead deny the Defendants’ motions to dismiss in full.

                             Date: February 22, 2020                     RESPECTFULLY SUBMITTED:

                                                                         /s/ Philip L. Ellison
                                                                         OUTSIDE LEGAL COUNSEL PLC
                                                                         PHILIP L. ELLISON (P74117)
                                                                         Counsel for Plaintiffs




                                                                        18
                            Case 1:18-cv-00757-PLM-RSK ECF No. 35 filed 02/23/20 PageID.430 Page 19 of 19



                                                            CERTIFICATE OF SERVICE

                                   I, the undersigned attorney of record, hereby certify that on the date stated below,

                            I electronically filed the foregoing with the Clerk of the Court using the ECF system which

                            will send notification of such filing to all counsel or parties of record.

                             Date: February 23, 2020                        RESPECTFULLY SUBMITTED:

                                                                            /s/ Philip L. Ellison
                                                                            OUTSIDE LEGAL COUNSEL PLC
                                                                            PHILIP L. ELLISON (P74117)
                                                                            Counsel for Plaintiffs
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                                                                          19
